Citation Nr: 1740690	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease (DDD) of the lumbar spine with central disc herniation at L4-S1, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for DDD of the cervical spine with diffuse disc osteophyte bulging from C4-C7, evaluated as 10 percent disabling prior to February 29, 2012.

3.  Entitlement to an increased evaluation for DDD of the cervical spine with diffuse disc osteophyte bulging from C4-C7, evaluated as 20 percent disabling from February 29, 2012.

4.  Entitlement to TDIU prior to January 28, 2010, to include on an extraschedular basis.  



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to August 1989, June 1990 to August 1990, February 2002 to September 2002, and from December 2002 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of this hearing is in the claims folder.  

This appeal was previously before the Board in August 2014, at which time claims for increased ratings of the lumbar spine and the cervical spine were denied; a claim of TDIU was remanded for development.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 order, the Court granted a November 2015 Joint Motion for Partial Remand (JMR).  

In July 2016, the appeal was returned to the Board for action consistent with the JMR.  The Board granted entitlement to TDIU from February 29, 2012.  The issues of entitlement to an increased evaluation for DDD of the lumbar spine with central disc herniation at L4-S1, entitlement to an increased evaluation for DDD of the cervical spine with diffuse disc osteophyte bulging from C4-C7 for the periods both before and after February 29, 2012, and entitlement to TDIU prior to February 29, 2012 to include on an extraschedular basis were remanded for further development.  

On remand, the claim for entitlement to TDIU prior to February 29, 2012 to include on an extraschedular basis was referred to the Director, Compensation Service for extraschedular consideration.  Subsequently, entitlement to TDIU on an extraschedular basis was granted, effective from January 28, 2010, which was the date of the Veteran's claim.  The Veteran has not expressed satisfaction with this award.  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the regulation governing the award of increased disability compensation allows for the possibility of an effective date within one year prior to the claim, the Board finds that this matter remains on appeal.  See 38 C.F.R. 3.400 (o)(1)(2) (2016).  

In May 2017, the Veteran's representative submitted a statement he termed a notice of disagreement with the April 2017 rating decision that granted TDIU from January 28, 2010.  He did not address the award of TDIU, but argued that the Veteran continued to seek entitlement to increased ratings for lumbar and cervical spine disabilities to include entitlement to Special Monthly Compensation (SMC) based on the need for regular aid and attendance.  The representative noted that SMC is part and parcel of the claims for increased ratings.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

The RO denied the claim for SMC in an August 2017 rating decision.  To date, a notice of disagreement has not been submitted with respect to this decision.  Subsequently, communications from the Veteran and his representative were received expressing their desire to withdraw the remaining claims for increased ratings for his lumbar spine and cervical spine.  The matter of the withdrawals will be addressed below. 

As noted by the Veteran's representative, the Board finds that the claim for SMC was part and parcel of the claims for increased ratings.  Furthermore, as these claims have been withdrawn, then the matter of SMC is not currently before the Board.  If it is the intention of the Veteran to pursue SMC, the Board encourages him to submit a notice of disagreement with the August 2017 rating decision before the expiration of the one year period in which to initiate an appeal.  See 38 C.F.R. § 20.302(a) (2016).


FINDINGS OF FACT

1.  On August 12, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeals for increased ratings for degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine is requested.

2.  Service connection for the Veteran's cervical spine DDD and lumbar spine DDD has been in effect from December 2003.  

3.  A VA treatment record dated October 23, 2009 indicates the Veteran desired to seek an increased evaluation for his service connected disabilities, which constitutes an informal claim.  

4.  The Veteran's combined schedular evaluation as of October 23, 2009 was 10 percent disabling; entitlement to TDIU on an extraschedular basis was considered by the Director, Compensation Service, in March 2017. 

5.  The evidence is at least in equipoise on the question of whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities on October 23, 2009.  

6.  There are no records that can be considered an informal claim dated prior to October 23, 2009, and it was not factually ascertainable that the Veteran first became eligible for TDIU based on evidence dated within one year prior to the receipt of October 23, 2009 informal claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased evaluation for degenerative disc disease of the lumbar spine with central disc herniation at L4-S1, currently evaluated as 20 percent disabling, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for an increased evaluation for degenerative disc disease of the cervical spine with diffuse disc osteophyte bulging from C4-C7, evaluated as 10 percent disabling prior to February 29, 2012, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of entitlement to an increased evaluation for degenerative disc disease of the cervical spine with diffuse disc osteophyte bulging from C4-C7, evaluated as 20 percent disabling from February 29, 2012, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for a total rating based on individual unemployability due to service connected disabilities on an extraschedular basis have been met as of October 23, 2009; the criteria for entitlement to a total rating based on individual unemployability due to service connected disabilities prior to that date have not been met.  38 C.F.R. § 3.157(b)(1) (2011); C.F.R. §§ 3.340, 3.341, 3.400(o)(2), 4.16, 4.19 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeals for increased ratings for DDD of the lumbar spine and DDD of the cervical spine and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

TDIU

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran was provided with complete VCAA notification in a February 2010 letter prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of service connected disabilities.  His VA treatment records have also been obtained, and he has submitted private treatment records in support of his claim.  The Veteran offered testimony on this matter at a hearing before the undersigned.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

The Veteran contends that his service connected cervical spine disability, lumbar spine disability, and other related disabilities render him unemployable.  

As noted, entitlement to TDIU has been established from January 28, 2010, which is the date of receipt of the Veteran's claim for an increased rating.  However, the effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  Therefore, the Board must review the record to ascertain whether or not it is factually ascertainable that the Veteran became eligible for TDIU within one year prior to the receipt of the January 28, 2010 claim. 

In the alternative, the Board notes that at the time of the Veteran's January 28, 2010 claim, regulations allowed VA outpatient or hospital records to be accepted as an informal claim for an increased rating.  38 C.F.R. § 3.157(b)(1).  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  

Prior to January 28, 2010, the Veteran's service connected disabilities were a right knee disability, evaluated as 10 percent disabling; the DDD of the lumbar spine, evaluated as zero percent disabling; and the DDD of the cervical spine, evaluated as zero percent disabling.  The combined evaluation was 10 percent.  Therefore, it is evident that the Veteran failed to meet the scheduler criteria for TDIU before the current effective date of January 28, 2010.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  All cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the scheduler criteria must be forwarded to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2016).  

The Board is unable grant TDIU on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, as noted, the Veteran's claim for entitlement to TDIU has already been forwarded to the Director, who issued her decision in March 2017 granting TDIU on an extraschedular basis effective from January 28, 2010.  Therefore, the Board is able consider entitlement to TDIU on an extraschedular basis prior to January 28, 2010. 

A review of the record shows that on October 23, 2009, the Veteran was seen in order to initiate care at a VA medical center.  At this time, he expressed an interest to the VA examiner in increasing the percentage of his service connected disabilities.  The Board accepts this as an informal claim for an increased rating, which encompasses the claim for TDIU.  2/24/2010 VBMS, Medical Treatment Record - Government Facility, p. 100.  See 38 C.F.R. § 3.157(b)(1).  

The evidence also includes an examination for the Social Security Administration (SSA) conducted in November 2014.  The Veteran was noted to have previously been determined to be disabled from work due to a history of lumbar spine DDD, cervical spine DDD, and bilateral knee disabilities in December 2009, with an established onset date of March 14, 2007.  The examination determined that no significant medical improvement had occurred, and that disability was found to continue.  1/27/2015 VBMS Medical Records Furnished by SSA, p. 78.  

Furthermore, there is a May 2016 report of a private vocational assessment.  The examiner conducted a telephone interview with the Veteran and reviewed his claims file.  Only the impact of the Veteran's service connected disabilities was considered, as well as his prior work history and educational attainment.  At the completion of this review, the examiner found it was more likely than not that the Veteran's service connected disabilities had prevented him from securing and following substantially gainful employment since March 2007 when he last worked as a truck driver.  Due to the frequency and duration of the Veteran's toileting needs resulting from his cauda equine syndrome, the examiner did not agree with prior assessments finding that he was capable of sedentary employment.  His neck, back, and knee disabilities prevented other employment that requiring standing, walking, weight-bearing, and other physical demands.  6/06/2016 VBMS Third Party Correspondence, p. 13.  

Therefore, as the evidence establishes that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities as of the date of the October 23, 2009 informal claim, the Board finds that entitlement to TDIU on an extraschedular basis is warranted from that date.  The Board notes that VA medical opinions have continued to find that the Veteran is capable of sedentary employment.  However, the ultimate question as to employability is a question that the Board and not the health care professionals must answer.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The VA opinions appear to consider the Veteran's disabilities individually, and not their combined impact.  Furthermore, it appears that these examiners gave little consideration to the Veteran's occupational history.  In contrast, the November 2014 SSA assessment and the May 2016 private assessment considered the combined impact of the Veteran's disabilities as well as his previous work history.  The May 2016 assessment also discussed how and why sedentary work was prevented.  Their conclusion is that the Veteran's service connected disabilities combine to make him unemployable.  The Board finds that these opinions are the most persuasive, and that an extraschedular TDIU is warranted from October 23, 2009.  

The Board has also considered entitlement to an effective date for TDIU prior to October 23, 2009, but this is not supported by the record.  Indeed, there are no VA treatment or hospital records dated prior to October 23, 2009.  By regulation, the date of receipt of evidence from a private physician will be accepted as an informal claim when the evidence is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2016).  The record includes a private August 2008 Medical Examination Report for Commercial Drive Fitness Determination that determined the Veteran did not meet the standards to work as a commercial truck driver because of a permanent disability due to left shoulder pain, left lower extremity pain, neck and upper back pain, and low back pain.  The Board observes that these are all service connected disabilities.  6/6/2012 VBMS Correspondence.  However, this record was not received until June 2012.  The record does not include any additional informal claims prior to October 23, 2010.  

Finally, the Board finds that it was not factually ascertainable that the Veteran first became eligible for TDIU based on evidence dated within one year prior to the receipt of October 23, 2010 informal claim.  As previously noted, there are no VA treatment records dated prior to October 23, 2010.  The Medical Examination Report for Commercial Drive Fitness Determination is dated August 2008, which is more than two years prior to the receipt of the claim.  There is no evidence that establishes the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities that is dated within the one year prior to receipt of the October 23, 2010 informal claim.  It follows that the earliest allowable effective date for the Veteran's TDIU remains October 23, 2010.  38 C.F.R. § 3.400(o)(2).  


ORDER

The appeal of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine with central disc herniation at L4-S1, currently evaluated as 20 percent disabling, is dismissed.  

The appeal of entitlement to an increased evaluation for degenerative disc disease of the cervical spine with diffuse disc osteophyte bulging from C4-C7, evaluated as 10 percent disabling prior to February 29, 2012, is dismissed. 

The appeal of entitlement to an increased evaluation for degenerative disc disease of the cervical spine with diffuse disc osteophyte bulging from C4-C7, evaluated as 20 percent disabling from February 29, 2012, is dismissed. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities on an extraschedular basis from October 23, 2009 is granted




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


